UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 22, 2011 MANNATECH, INCORPORATED (Exact Name of Registrant as Specified in its Charter) Texas 000-24657 75-2508900 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 600 S. Royal Lane, Suite 200 Coppell, Texas75019 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(972) 471-7400 (Former name or former address, if change since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On August 22, 2011, Mannatech, Incorporated (“Mannatech”, “the Company”) entered into an amendment to its supply agreement, originally entered into on May2, 2008, with Improve U.S.A., Inc. (“Improve”). The amendment extends the term of the supply agreement for a period of three years commencing on June1,2011 and expiring on May31,2014. Pursuant to this amendment, Mannatech agreed to pay Improve a total of approximately $4.5 million to purchase a minimum quantity of an aloe vera powder blend, one of the Company’s major product components, during the term of the agreement (as extended by this amendment). The foregoing summary of the terms of this amendment does not purport to be complete and is qualified in its entirety by reference to the amendment, a copy of which is attached as Exhibit 10.1 to this Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Exhibit 10.1* Amendment to Supply Agreement between Mannatech and Improve, effective as of June 1, 2011 (Portions of this exhibit were omitted pursuant to a confidential treatment request submitted pursuant to Rule 24b-2 of the Exchange Act.) *Filed herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MANNATECH, INCORPORATED Dated: August 22, 2011 By: /s/ Stephen D. Fenstermacher Stephen D. Fenstermacher Co-Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit 10.1* Amendment to Supply Agreement between Mannatech and Improve, effective as of June 1, 2011 (Portions of this exhibit were omitted pursuant to a confidential treatment request submitted pursuant to Rule 24b-2 of the Exchange Act.) *Filed herewith.
